DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-2 in the reply filed on 05/06/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual callers, wherein said certain of said individual callers digitally enter data" was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to actions of the individual callers, which creates confusion as to when direct infringement occurs. Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.3d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited "an input means" and required a user to use the input means was found to be indefinite because it was unclear "whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means."); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission workstand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph). In the present case of Claim 1, the process limitations of “cutting a redundant part of the metal tube and sealing a hole of the metal tube to form the vacuum sealed cavity after evacuation of the cavity” are found within an apparatus claim rendering the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US PG Pub. 20090040726) in view of Salim (US PG Pub. 20180320985) and in further view of Fukuda (Translation of Japanese Patent Document JPS60228851A), hereinafter referred to as Hoffman, Salim and Fukuda, respectively.
Regarding Claim 1, Hoffman discloses a vapor chamber comprising: 
a lower shell (102) made of a metal plate and including a first surface (being the bottom surface of the casing (102)) and a second surface (being the top surface of the casing (102)) located on two opposite sides of the lower shell respectively (shown in figures 1-4 and figure 16), and 
a lower half tube (shown in figure 16, being the lower half of the filling orifice (153)) which is extending from the edge of the lower shell (shown in figure 16) and provided with a first slot recessed from the second surface toward the first surface (shown in figure 16); 
the first surface having at least one flat surface for being in contact with a heat source (see figure 4 relating to the flat bottom plate and figures 1, 22 and 27 for examples of placing the heat generating source on the bottom of the vapor chamber); 
an upper shell (101) made of the metal plate and including a third surface (being the bottom surface of the casing (101)) and a fourth surface (being the top surface of the casing (101)) on two opposite sides of the upper shell respectively (shown in figures 1-4 and figure 16), and an upper half tube (shown in figure 16, being the upper half of the filling orifice (153)) which is extending from the edge of the upper shell (shown in figure 16), corresponding to the lower half tube (shown in figure 16), and having a second slot recessed from the third surface toward the fourth surface (shown in figure 16); 
a periphery of the second surface of the lower shell and a periphery of the third surface of the upper shell being connected closely to form a hollow cavity between the lower shell and the upper shell while edges at two sides of the lower half tube and the upper half tube being connected tightly and working together to form a metal tube communicating with the cavity (shown in figure 4 and figure 16, wherein the casings (101 and 102) are brought together and sealed in order to form the vapor chamber); 
cutting a redundant part of the metal tube and sealing a hole of the metal tube to form the vacuum sealed cavity after evacuation of the cavity (see abstract relating to the vacuum chamber); 
a support member (13) which is mounted in the cavity and located between the second surface and the third surface for supporting the vacuum sealed cavity (shown in figure 4); and 
a working fluid filled into the vacuum sealed cavity (see abstract).
Although in the embodiment of figure 4 and 16 Hoffman fails to disclose the casing is formed by a metal composite plate, the embodiment of figure 19 teaches the casing having a metal composite “a vapor chamber is provided that utilizes a clad or similar multi-layer material”, ¶ [96]) and having a metal matrix (“The clad material is formed from at least one layer of metal and at least one layer of copper or copper-bearing alloys”, see ¶ [96) and a copper layer (“copper” ¶ [96]) composited together while the coppers layer bonded to a surface on one side of the metal matrix (see figure 19).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the embodiment of figures 4 and 16 of Hoffman with a metal composite plate as taught in figure 19 of Hoffman, the motivation being to provide “high strength versus its weight and thickness and also will have relatively high thermal conductivity”, ¶ [96].         
Hoffman fails to disclose a thickness of the vapor chamber is ranging from 1.0 mm to 6.0 mm.
Salim, also drawn to a vapor chamber, teaches “a working fluid chamber having a height ranging between about 0.25 mm and about 5 mm”, ¶ [88]. 	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the vapor chamber of Hoffman with a thickness ranging from 1.0 mm to 6.0 mm, the motivation being to regulate the heat dissipation of a specific heat generating component while regulating compactness, flow resistance and weight.         
	Alternatively, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 (I)
Although Hoffman discloses a metal and ceramics composite layer for a vapor chamber, Hoffman fails to disclose the metal matrix of the metal composite plate includes stainless steel and an aluminum silicon carbide (Al/SiC) metal matrix composite; a thickness of the metal composite plate is in the range of 0.05 mm to 3.0 mm; the thickness of the copper layer is 5%~50% of the thickness of the metal composite plate.
Fukuda, also drawn to a heat pipe having a metal plate with a metal matrix (6-8) and a copper layer (5) composited together while the coppers layer bonded to a surface on one side of the metal matrix (shown in figure 2), teaches the metal matrix of the metal composite plate includes stainless steel and an aluminum silicon carbide (Al/SiC) metal matrix composite (7, “Examples of these include silicon carbide powder , Aluminum oxide (alumina) powder, stainless steel powder, and these can be used alone or as a mixture”, ¶ [1]); 
a thickness of the metal composite plate is in the range of 0.05 mm to 3.0 mm (“the first and third coating layers 6.8 are 10 to 50 μm, the second coating layer 7 is 50 to 100 μm”, ¶ [1]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Hoffman with the metal matrix of the metal composite plate includes stainless steel and an aluminum silicon carbide (Al/SiC) metal matrix composite; a thickness of the metal composite plate is in the range of 0.05 mm to 3.0 mm, as taught by Fukuda, the motivation being to “maintain prominent thermal efficiency for a long period of time”, see abstract, and to provide superior  corrosion resistance to the heat exchanger.         
Hoffman fails to explicitly disclose that the thickness of the copper layer is 5%~50% of the thickness of the metal composite plate. Since Hoffman does disclose a metal composite layer for a heat exchanger and Fukuda provides the metal matrix as claimed being provided over a copper layer having a defined thickness, the thickness of the copper layer is a defined percentage of the thickness of the metal composite plate. Therefore, the thickness of the copper layer when compared to the thickness of the metal composite plate is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger or thicker copper layer results in greater utilized material, greater weight, greater heat resistance through the copper layer and a structurally superior heat exchanger in resisting degradation or failure due to internal pressure increases, and vice versa. Therefore, since the general conditions of the claim, i.e. that thickness of the copper layer is a percentage of the thickness of the metal composite plate, was disclosed in the prior art by a modified Hoffman, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the copper layer as taught by a modified Hoffman having a thickness being 5%~50% of the thickness of the metal composite plate. Furthermore, the range of 5%~50% of the thickness is recognized by the Examiner to be a very broad range, and a range that an ordinarily skilled artisan would have found obvious at the time of the invention See MPEP 2144.05 II.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “for being in contact with a heat source”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763